Affirmed and Majority and Concurring Opinions filed September 3, 2020.




                                        In the

                        Fourteenth Court of Appeals

                                NO. 14-19-00286-CR

                        RAMON TORRES, JR., Appellant

                                           v.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1541830

                            CONCURRING OPINION

      I agree with the court that trial counsel’s performance was not so deficient as
to deprive appellant of a fair trial. However, I take issue with the court’s analysis in
two respects. First, the court does not fully address appellant’s arguments. Second,
the court fails to acknowledge the uncertain state of the law concerning
Confrontation Clause issues in the arena of DNA evidence.

      I respectfully concur in the court’s judgment.
      First, appellant argues, “The reliability of the results Powers testified to was
not tested in the crucible of cross-examination because defense counsel failed to
invoke the Confrontation Clause in both of his objections to Powers testifying to
those results and made no inquiry into who and where the testing analyst was.”
(Emphasis added.) The court addresses only the first part of this argument (whether
trial counsel should have raised a Confrontation Clause objection) and not the
second (whether trial counsel should have further developed the record). I believe
we should consider appellant’s entire argument. The key question in cases like this
is whether an expert witness is acting as a “surrogate” by testifying about the
testimonial statements of others despite not having made the statements and not
possessing sufficient information or knowledge to verify their authenticity. See
Paredes v. State, 462 S.W.3d 510, 517–18 (Tex. Crim. App. 2015) (discussing
Bullcoming v. New Mexico, 564 U.S. 647 (2011), and Burch v. State, 401 S.W.3d
634 (Tex. Crim. App. 2013)). While I ultimately conclude that the record on direct
appeal in this case is insufficient to determine that trial counsel was ineffective in
this regard, the court should address appellant’s argument that trial counsel failed
to adequately develop these issues at trial. See Mitchell v. State, 68 S.W.3d 640,
642 (Tex. Crim. App. 2002) (“Generally the record on direct appeal will not be
sufficient to show that counsel’s representation was so deficient as to meet the first
part of the Strickland standard.”).

      Second, the court decides this case on the basis that Paredes governs the
result. I am not so sure. As acknowledged by the court, there are fewer assurances
in this case than in Paredes that Powers was not acting as a “surrogate.” See 462
S.W.3d at 519. Further, Paredes has been sharply critiqued in dissent to an opinion
from the First Court of Appeals that the Court of Criminal Appeals recently agreed
to review. See Molina v. State, 587 S.W.3d 100 (Tex. App.—Houston [1st Dist.]


                                          2
2019), pet. granted, PD 1079-19 (Tex. Crim. App. May 6, 2020); see also id. at
117–18 (Countiss, J., dissenting) (characterizing Paredes as “an about-face” on
account of its “inexplicabl[e]” distinguishing of Paredes from Burch). I do not
share the court’s certainty that Paredes indubitably governs this case.

      Again, however, we view this issue through the lens of the
ineffective-assistance-of-counsel analysis. Given the uncertain state of the law on
this issue, I ultimately agree that trial counsel’s performance was not “so
outrageous that no competent attorney would have engaged in it.” Goodspeed v.
State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005) (quotation omitted); see
Vaughn v. State, 931 S.W.2d 564, 568 (Tex. Crim. App. 1996) (“An ineffective
assistance of counsel claim cannot be based on an alleged error of counsel when
the caselaw evaluating counsel’s actions and decisions in that instance was
nonexistent or not definitive.”).

      For these reasons, I concur only in the court’s judgment.




                                       /s/       Charles A. Spain
                                                 Justice


Panel consists of Chief Justice Frost and Justices Jewell and Spain (Jewell, J.,
majority).
Publish — Tex. R. App. P. 47.2(b).




                                             3